Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 24, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  150376(69)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  ANNE E. HANTON, Trustee of the ANNE                                                       David F. Viviano
                                                                                        Richard H. Bernstein,
  M. HANTON TRUST DATED 5/18/06,                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150376
  v                                                          COA: 314889
                                                             Oakland CC: 2012-125447-NZ
  HANTZ FINANCIAL SERVICES, INC., HANTZ
  GROUP, INC., JOHN FREDERICK BEEBE,
  ALLEN JAMES KLEIN, JOHN FRANCIS
  MacINTOSH, LISA CARMELLA McCLAIN,
  DUANE ALLAN McCOLLUM, JAMIE MILLER
  RACINE, MICHAEL ORAS REID, JEFFREY
  HAROLD SOPER, CHARLES FRANK
  TOURANGEAU, EDWARD ERWIN VETTEL,
  JR., RENEE ANN YAROCH, STEPHEN ROBERT
  ZURAWSKI, and JOHN RUSSEL HANTZ,
             Defendants-Appellants.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to participate as amicus curiae is GRANTED. The amicus brief submitted on February
  13, 2015, in support of defendants-appellants’ application for leave to appeal is accepted
  for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2015